Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to the RCE filed on 03/30/2021. Applicant amended claim 1, and previously cancelled claims 4-7, and currently added new claim 11. Claims 1-3 and 8-11, renumbered as 1-7 are presented for examination and are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 03/30/2021, with respect to claims 1-11 have been fully considered.  The rejection has been withdrawn based on the amendments and Applicant’s arguments.



Drawings
3.	The drawings (Figs. 1-3) were received on 03/30/2021.  These drawings are acceptable.




Reasons for Allowance

4.	Claims 1-3 and 8-11, renumbered as 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3 and 8-10, renumbered as 1-6; prior art fails to disclose or suggest “A charging apparatus for a vehicle, comprising: a housing having a shielding chamber; a power section arranged in the shielding chamber; a control signal interface arranged on an outer wall of the housing, the control signal interface configured for providing control signals to the power section; an electromagnetic compatibility filter circuit disposed in the shielding chamber and arranged between the power section and the control signal interface, signal lines of the control signal interface being fed through the outer wall of the housing to the electromagnetic compatibility filter circuit; and a shield cover covering the electromagnetic compatibility filter circuit and shielding the electromagnetic compatibility filter circuit from the power section”. As recited in claims 1-3 and 8-10, renumbered as 1-6.
Claim 11, renumbered as 7; prior art fails to disclose or suggest “A charging apparatus for a vehicle, comprising: a housing having a first shielding chamber and a second shielding chamber arranged adjacently to the first shielding chamber separated by a housing wall; a power section arranged in the first shielding chamber; a control signal interface arranged on an outer wall of the housing, the control signal interface configured for providing control signals to the power section; an electromagnetic compatibility filter circuit disposed in the second shielding chamber and arranged between the power section and the control signal interface, signal lines of the control signal interface being fed through the outer wall of the housing to the electromagnetic compatibility filter circuit and the electromagnetic compatibility filter circuit being coupled to the power section via a line fed through the housing wall”. As recited in claim 11, renumbered as 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839